Citation Nr: 1110601	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including due to exposure to asbestos and/or other toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1964 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran is claiming that he developed COPD as a result of exposure to asbestos and/or trichloroethene and zinc chromate in service.  As there are no presumptions for exposure to any of these substances, he must first establish actual exposure to these substances during his military service.  Although he has provided lay statements alleging he was exposed to trichloroethene and zinc chromate, he has not supplied any information on how or when he was exposed to asbestos during his military service.

The existing evidence as to exposure to trichloroethene and zinc chromate is the Veteran's statements to F.W.B., D.O., reported in the December 2006 medical opinion and the Veteran's July 2007 statement that these chemicals were used in the performance of his duties.  He has supplied no information on when he was exposed to these substances, under what circumstances and in what specific capacity, and in what quantities or for what duration so as to, in turn, permit independent verification of this claimed exposure to these substances and to ascertain whether he had exposure sufficient to cause the deleterious health effects he alleges.

Additionally, the Center for Disease Control's Agency for Toxic Substances and Disease Registry (ATSDR) does not list COPD or other lung conditions as possible health effects of exposure to trichloroethene or zinc chromate.  See http://www.atsdr.cdc.gov/.  Generally, substances are tested on animals in a laboratory setting to determine their possible health risks, such as the specific organs affected or effects on reproduction.  Then, epidemiological studies are prepared to study trends in the human population for certain health effects in humans exposed to these substances.  Next, scientists and doctors study how best to diagnose and treat individuals with illnesses suspected to be caused by certain exposures.  Until exposure to a substance is established in the medical literature as causing certain health effects, the question is essentially a scientific question rather than a medical question.  There is no inherent reason to believe a primary care physician or general practitioner would have some type of expertise in toxicology.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Otherwise, an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The Board therefore needs further information concerning whether trichloroethene and/or zinc chromate are potential causes of COPD.

Moreover, as Dr. F.W.B. does not give a medical basis or rationale for his opinion as to why exposure to trichloroethene and/or zinc chromate would cause COPD, such as his own research on this issue, or cite to scientific literature, or express any expertise in toxicology, this doctor's opinion, at least as written, is insufficient reason to grant the claim.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).  So, on remand, the AMC should request further clarification from Dr. F.W.B. regarding the basis of his opinion.  Cf. Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

Further, as the Veteran has not been provided a VA compensation examination for a medical nexus opinion on this determinative issue of causation, this, too, is needed to assist in deciding his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1. Request further details from the Veteran on how, when, and in what quantities he was exposed to asbestos, trichloroethene, and zinc chromate.  Based on the information provided, attempt to verify the use of these materials by the Air Force during his service and his potential exposure to them in the capacities claimed.

2. Also request supporting rationale from Dr. F.W.B., such as the results of his own research, review of the medical literature or any expertise in toxicology, for his assertion that exposure to trichloroethene and/or zinc chromate causes COPD.

3. Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's COPD - including especially the likelihood (very likely, as likely as not, or unlikely) the Veteran's COPD or any other respiratory disability:  (1) initially manifested during his military service from May 1964 to September 1968; (2) is related to exposure to asbestos, trichloroethene and/or zinc chromate; or (3) is otherwise related to some injury or disease in service.  If possible, have someone with expertise in toxicology or the effects of various chemical exposures on the lungs perform the evaluation.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  This review includes Dr. F.W.B.'s December 2006 statement and any additional, supplemental, statement from this doctor obtained on remand.

The VA examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4. Then readjudicate the claim for service connection for COPD in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


